DISMISS; and Opinion Filed December 3, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00557-CV

                        CHARLES ANTHONY ALLEN SR., Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Justice Lang-Miers
       Appellant appeals the trial court’s February 9, 2015 Order Denying Motion for the

Issuance of Bench Warrant, Motion for New Trial and Notice of Mandamus. Upon review of the

clerk’s record, it appeared that the order appealed was not an appealable order. By letter dated

September 23, 2015, we notified the parties that we questioned our jurisdiction over the appeal

and requested jurisdictional briefing from the parties. Appellant filed a letter brief in response to

the Court’s request, but did not address whether a denial of a motion for new trial is an

appealable order.

       Appellate courts may review only final judgments or interlocutory orders specifically

made appealable by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

An order denying a motion for new trial is not a judgment and is not independently appealable. State

Office of Risk Mgmt. v. Berdan, 335 S.W.3d 421, 428 (Tex. App.––Corpus Christi 2011, pet. denied).
Any appeal is required to be taken from the judgment, not from the denial of the motion for new trial.

Macklin v. Saia Motor Freight Lines, Inc., No. 06–12–00038–CV, 2012 WL 1155141, at *1 (Tex.

App.––Texarkana Apr. 6, 2012, pet. denied).

       Appellant filed his motion for new trial on January 26, 2015 in response to a family

violence protective order issued on October 1, 1999. On February 9, 2015, the trial court denied

appellant’s motion for new trial. On March 12, 2015, appellant filed a notice of restricted appeal

from the court’s February 9, 2015 order. Because appellant challenges an unappealable order, we

have no jurisdiction over the appeal.

       Accordingly, we dismiss this appeal for want of jurisdiction.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE

150557F.P05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES ANTHONY ALLEN SR.,                         On Appeal from the 292nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. CV99-01573-V.
No. 05-15-00557-CV         V.                      Opinion delivered by Justice Lang-Miers.
                                                   Chief Justice Wright and Justice Stoddart
THE STATE OF TEXAS, Appellee                       participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant CHARLES ANTHONY ALLEN SR..


Judgment entered this 3rd day of December, 2015.




                                             –3–